DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8,13-16 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over V. Buot US 2007/0132070.
Regarding claim 1, Buot discloses and shows in fig.1-11, an apparatus comprising: a die stack (600)[0038] comprising a first die (660)[0038] and a second die (672)[0039] disposed above a substrate (672)[0039]; and a capacitor die (incorporated in 610)(fig.1,3,4,5) disposed in the die stack between the first die (660) and the second die (672), wherein the capacitor die (610) comprises a plurality of integrated circuit capacitors (fig.5 discloses the various capacitors, plates 126,128 forming the 
Regarding claim 2, Buot discloses and shows in fig.1-11, an apparatus wherein the capacitor die (500, plates 126,128) further comprises a plurality of bond pads (pads 518 and pads where wiring 682,680 are bonded) coupled to the integrated circuit capacitors (plates 12,128,120,122,124), each bond pad sized to accommodate multiple wire bonds (682,680) [0040].
Regarding claim 3, Buot discloses and shows in fig.1-11, an apparatus wherein the capacitor die (in 500) further comprises a first plurality of bond pads (on 610, pads 518) coupled to a first capacitor plate (126,120) of the integrated circuit capacitors, and a second plurality of bond pads coupled to a second capacitor plate (128,122) of the integrated circuit capacitors.
Regarding claim 4, Buot discloses and shows in fig.1-11, an apparatus wherein the capacitor die (500) further comprises a plurality of bond pads (518,on 610) coupled to the integrated circuit capacitors (plates 126,128,120,122,124), and wherein the apparatus further comprises a plurality of wire bonds (682,680) coupled to the bond pads.
Regarding claim 5, Buot discloses and shows in fig.1-11, an apparatus wherein the first die (660) comprises power supply bond pads [0040] coupled to the capacitor die (610).
Regarding claim 6, Buot discloses and shows in fig.1-11, an apparatus wherein the substrate comprises power supply contact pads (end of wire 678,668) (substrate provides power to the chips) [0040,0041] coupled to the capacitor die.

Regarding claim 7, Buot discloses and shows in fig.1-11, an apparatus wherein the substrate (666) comprises a first power supply contact pad (end of wire 678,668) (substrate provides power to the chips) [0040,0041] coupled by way of a first plurality of wire bonds to a first bond pad of the capacitor die (610), and a second power supply contact pad coupled by way of a second plurality of wire bonds (660,662,682) to a second bond pad of the capacitor die (500).
Regarding claim 8, Buot discloses and shows in fig.1-11, an apparatus wherein: each of the plurality of integrated circuit capacitors (500) is coupled to a corresponding pair of bond pads (518,682,680); and the bond pads are selectively coupled together to form the desired capacitor value.
Regarding claim 12, Buot discloses and shows in fig.1-11, an apparatus wherein the capacitor die (610) comprises a first set of first bond pads (682,680) and a first set of second bond pads disposed adjacent a first side of the capacitor die (610), and a second set of first bond pads and a second set of second bond pads (side where 618 610 contact the capacitor) disposed adjacent a second side of the capacitor die (610).
Regarding claim 13, Buot discloses and shows in fig.1-11, an apparatus comprising: a die stack comprising a plurality of die (660,672) disposed above a substrate (666); and a capacitor die (inside 610) disposed in the die stack and comprising an integrated circuit capacitor (500), wherein the capacitor die (inside 610) comprises bond pads (end of wire 682,680) that are configured to accommodate multiple wire bonds.


Regarding claim 15, Buot discloses and shows in fig.1-11, an apparatus wherein: the die stack comprises a die (660) comprising power supply bond [0040] pads coupled to the capacitor die bond pads (500) with a first plurality of wire bonds (682,680); and the substrate (666) comprises power supply [0040,0045] contact pads coupled to the capacitor die bond pads with a second plurality of wire bonds.
Regarding claim 16, Buot discloses and shows in fig.1-11, an apparatus wherein the capacitor die (in 610) further comprises a resistor [0022] configured for terminating signals.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buot as applied to claims 1-8,13-16 and further in view of Chen US 2020/0402903.
Regarding claim 9, Buot differs from the claimed invention because he does not explicitly disclose a device wherein: the capacitor die further comprises a plurality of switches coupled to the plurality of integrated circuit capacitors; and the plurality of switches are selectively configured to form the desired capacitor value.
Chen discloses [0045] and shows in fig.14,15, wherein: the capacitor die (131) further comprises a plurality of switches (fig.14,15) [0045] coupled to the plurality of integrated circuit capacitors; and the plurality of switches are selectively configured to form the desired capacitor value (voltage regulator 16 can be configured to get a desired capacitor value).
Chen is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Buot. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Chen in the 
Regarding claim 17, Buot discloses a method comprising: disposing a capacitor die (610) in a die stack above a substrate, the capacitor die (610) comprising a plurality of integrated circuit capacitors (126,128,120,124,122) coupled to bond pads that are configured to accommodate multiple wire bonds (682,680), the substrate comprising power supply contact pads; selectively coupling the plurality of integrated circuit capacitors (126,128,120,124,122); and selectively coupling the bond pads to the power supply contact pads  (from substrate (666) via a plurality of wire bonds.
Buot differs from the claimed invention because he does not explicitly disclose a device having a method of tuning a capacitor value of the capacitor die; tuning an inductance of the wire bonds.
Chen discloses [0045] a device having a method of tuning a capacitor value of the capacitor die; tuning an inductance of the wire bonds (voltage regulator 16 can be configured to tune the capacitor and inductance) [0044].
Chen is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Buot. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Chen in the device of Buot because it will provide a device with significantly high capacitance density and low series resistance [0045].
Regarding claim 18, Buot in view of Chen discloses a method further comprising selectively tuning the capacitor value of the capacitor die [0045] and the inductance [0044] of the wire bonds to reduce power supply noise at a die in the die stack.

Regarding claim 19, Buot in view of Chen discloses a method further comprising selectively tuning the capacitor value of the capacitor die [0045] and the inductance of the wire bonds [0044] to create a low impedance profile in a target frequency range of a power delivery network comprising the power supply contact pads.
Regarding claim 20, Buot in view of Chen discloses a method further comprising electrically coupling the bond pads of the capacitor die (610) to power supply bond pads of a die in the die stack (672,660 via the wires 668,682,680,678).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buot as applied to claims 1-8,13-16 and further in view of Sundstrom USPAT 5,864,177.
Regarding claim 10, Buot differs from the claimed invention because he does not explicitly disclose a device wherein the capacitor die comprises a power supply bypass capacitor.
Sundstrom discloses (col.3, line 3-7) and (col.3, line 37-40), a device wherein the capacitor die comprises a power supply bypass capacitor.
Sundstrom is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Buot. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Sundstrom in .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buot as applied to claims 1-8,13-16 and further in view of Sundstrom USPAT 5,864,177.
Regarding claim 11, Buot differs from the claimed invention because he does not explicitly disclose a device wherein the capacitor die comprises dimensions the same as dimensions of the first die and the second die.
Ito shows in fig.3, a device wherein the capacitor die (14) comprises dimensions the same as dimensions of the first die (12) and the second die.
Ito is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Buot. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Ito in the device of Buot because it will relieve the device from spatial restriction and improve the yield on production (col.4, line 10-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813